CHRIS DANIEL                01-15-00418-CR
  #2£%                          HARRIS COUNTY DISTRICT CLERK


                                                                              FILED IN
                                                                       1st COURT OF APPEALS
April 28, 2015                                                             HOUSTON, TEXAS
                                                                       5/4/2015 3:35:09 PM
DAUCIE SCHINDLER                                                       CHRISTOPHER A. PRINE
ATTORNEY OF RECORD                                                             Clerk
1201 FRANKLIN, 13™ FL
HOUSTON, TX 77002

Defendant’s Name: TRAVIS M. EDWARDS

Cause No: 1443322

Court:   338™ DISTRICT COURT
Please note the following appeal updates on the above mentioned cause:

Notice of Appeal Filed Date: 4/23/15
Sentence Imposed Date: 4/23/15
Court of Appeals Assignment: First Court of Appeals
Appeal Attorney of Record: DAUCIE SCHINDLER



Sincerely,


S. NORRIS
Criminal Post Trial Deputy

CC: Devon Anderson
    District Attorney
      Appellate Division
      Harris County, Texas

    L MILLS (DELIVERED VIA E-MAIL)

    LAVEARN IVEY

This is your notice to inform any and all substitute reporters in this cause.




                    1201 Franklin P.O.Box 4651 Houston, Texas 77210-4651
                                                         Cause No
                                                                           •1353154 |tJtJ3sa ij
                                                   THE STATE OF TEXAS                                               1/u
                                             .A/K/A/          CJ   I' C;   T\\ ,                              i/7
                                                                                                       Is     1/



                            -   _                   Harris County, Texas       _
                                             Court / County Criminal Court at Law No.



                                                    NOTICE OF APPEAL

TO THE HONORABLE JUDGE OF SAID COURT:

On mV f (         d
              o. Q Cl                i_S~"
                                    (date), the defendant in the above numbered and styled cause gives
NOTICE OF APPEAL of his conviction.

The undersigned attorney (check appropriate box):
   “'gt MOVES to withdraw.
        ADVISES the court that he will CONTINUE to represent the defendant on appeal.


Date                                                               Attorney (Signature)

"'TroucS                        Eriv>ijqrc/.C
Defendant (Printed       name)                                     Attorney (Printed name)
               FILED
                Chris Daniel                                       State Bar Number
                   District Clerk

                   APR 23 2015                                     Address
         Time:.
                      Harris County, Texas

                           Deputy                                  Telephone Number
The defendant (check all that apply):
          REPRESENTS to the court that he is presently INDIGENT and ASKS the court to immediately APPOINT
         appellate counsel to represent him.
    dlÿASKS the Court to ORDER that a free record be provided to him.
         ASKS the court to set BAIL.
       Accordingly, Appellant ASKS the Court to conduct a hearing, make findings, and enter an Order
Granting the requested relief.

   •'7                   £
Defendant (Signature)                                              Delendant’s Printed name
SWORN TO AND SUBSCRIBED BEFORE ME ON                                               ft W7_/5*5~
By Deputy District Clerk of Harris County, Texas
                                                                                         *9
C:\Users\jennifer.green\Desktop\EDWARDS NOA.docx         Page I ol'3                               06/01/06
                                                          ORDER

           On                            the Court conducted a hearing and FINDS that defendant / appellant

                IS NOT indigent at this time.
        *ÿIS indigent for the purpose of
                  yrfemgjoying counsel
                                for a clerk’s and court reporter’s record.
                                    counsel or paying for a clerk’s and court reporter’s record.
The Court ORDERS that
           Counsel’s motion to withdraw      iqÿLAgÿÿ/ DENIED.
           Defendant / appellant’s motion (to be found indigent) is DENIED.
           Defendant’s / appellant’s motion is GRANTED and
                                                                           (attorney’s name & bar card number)
                      is APPOINTED to represent defendant / appellant on appeal.
                    The COllRT REPORTER is ORDERED to prepare and file the reporter’s record without charge to
                    defendant / appellant.
BAIL IS:
           SET at $               £
           To CONTINUE as presently set.
           DENIED and is SET at No BOND. (Felony Only)

DATE SIGNED:                      oM'Z3i                                                                                  1‘W'SS 2.2-1
   ©
   THE STATE         OF   TEXAS
                                                                 Cause No. f3S3lÿ

                                                                                 INTHJ          DISTRICT COURT

                                                                                 COUNTY CRIMINAL COURT AT LAW NO.
TVau'tf rV),, Defendant                                                          HARRIS COUNTY, TEXAS


             TRIAL COURT’S CERTIFICATION OF DEFENDANT’S RIGHT OF APPEAL*
   I, judge of the trial court, certify this criminal case:


       &         is not a plea-bargain case, and the defendant has the right of appeal, [or]
                 is a plea-bargain case, but matters were raised by written motion filed and ruled on before trial, and
                 not withdrawn or waived, and the defendant has the right of appeal, [or]
                 is a plea-bargain case, but the trial court has given permission to appeal, and the defendant has the
                 right of appeal, [or]
                 is                case, and thedefendant has NO right of appeal, [or]                 J      J)          E
       Q             defendjit waivecÿfÿiglÿ
                                has                    of appeal.
                                                                                                               Dtetrfc?c?e®k
                                                                               niTL3Ha~
   Judge                                                                     Date Signed
                                                                                                                   OaputT"


   I have received a copy of this certification. I have also been informed of my rights concerning any appeal of
   this criminal case, including any right to file a pro se petition for discretionary review pursuant to Rule 68 of the
   Texas Rules of Appellate Procedure. I have been admonished that my attorney must mail a copy of the court of
   appeals's judgment and opinion to my last known address and that I have only 30 days in which to file a pro se
   petition for discretionary review in the court of appeals. TEX. R. APP. P. 68.2 I acknowledge that, if I wish to
   appeal this case and if I am entitled to do so, it is my duty to inform my appellate attorney, by written
   communication, of any change in the address at which I am currently living or any change in my current prison
   unit. I understand that, because of appellate deadlines, if I fail to timely inform my appellate attorney of any
   change in my address, I may lose the opportunity to file a pro se petition for discretionary review.


                                                                                                                                    4
   Defendant                                                                 Defendant's Counsel

   Mailing Address:       _                                                  State Bar of Texas ID number
                                                                                                   p» 0 «
                                                                                                                      1
                                                                                                                   ItAoOC?
                                                                                                                koxqovc?
                                                                             Mailing Address:
                                                                                                                           2
   Telephone number:
   Fax number (if any):                                                      Telephone number:
                                                                             Fax number (if any):

   * “A defendant in a criminal case has the right of appeal under these rules. The trial court shall enter a certification of the defendant’s
   right to appeal in every case in which it enters a judgment of guilt or other appealable order. In a plea bargain case-that is, a case in
   which a defendant's plea was guilty or nolo contendere and the punishment did not exceed the punishment recommended by the
   prosecutor and agreed to by the defendant - a defendant may appeal only: (A) those matters that were raised by a written motion filed
   and ruled on before trial, or (B) after getting the trial court's permission to appeal.” TEXAS RULES OF APPELLATE PROCEDURE
   25.2(a)(2).
                 APPEAL CARD

Court
                    IQ -OQ'&

                      The State of Texas
                             Vs
     tgpWAtepÿ                ~nQjWi%

Date Notice
Of Appeal:   .               &H22d£_
Presentation:                      Vol.     Pg-.

Judgment:                          Vol.      pg-.
Judge Presiding.      VYl QA&QJ2-
Court Reporter.        
Court Reporter.            uMsweM ;i/ey
Court Reporter.

Attorney
on Trial              Muj=z&b?)Q3L
Attorney
on Appeal.

                 Appointed        Hired

Offense

Jury Trial            Yes       No

Punishment
Assessed   _            /flyT-
             _
Companion Cases
(If Known)
                                            IW/332f
Amount of
Appeal Bond.

Appellant
Confined:            Yes                   SOjffl
Date Submitted
To Appeal Section.

Deputy Clerk